Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to the following communication: the claim filed on 06/22/2021. This action is made non-final.
2.       Claims 1-20 are pending in the case.  Claims 1, 10 and 19 are independent claims. 

Specification
3.	The title of the invention “Information Display Method And Terminal Device” is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

				Information Disclosure Statement
 4.	The information disclosure statement (IDS) submitted on 06/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Regarding claims 1-20, independent claims 1, 10, 19 recite “icons of K messaging programs”. However, the instant application specification has no description on how these icons are determined or what the K messaging programs include or exclude. A skilled artisan would not be able to determine whether the messaging programs are general applications or a predefined set of applications, e.g., whether the messaging programs are all available messaging programs on the device, only programs corresponding to the selected content information, default set of programs, or something different. Although the instant Specification illustrates Icon 1, Icon 2… Icon5 (for example in Fig. 5), there is no discussion on how these icons are selected and/or what these icons comprise or do not comprise. Dependent claims fail to cure the deficiency of their parent claims, thus they are also rejected with the same rationale as independent claims.

7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8.	Claims 2-5, 11-14, 8 and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 2, claim 2 recites:
The information display method according to claim 1, wherein the displaying N face pictures and T pieces of first information in response to the second input comprises: 
displaying the icons of the K messaging programs, the N face pictures, and the T pieces of first information in response to the second input; and 

receiving a third input that is performed by the user; and 
displaying R pieces of second information in response to the third input, 
wherein each face picture corresponds to one piece of second information, each piece of second information is information of the user indicated by one face picture, each piece of second information comprises information in at least one second messaging program, the at least one second messaging program is a messaging program of the K messaging programs other than the at least one first messaging program, and R is a positive integer.

It is unclear to the examiner “each face picture” of what “face pictures” claim 2 is referring to, i.e., “each face picture” of “M face pictures” in claim 1, or “each face picture” of “the N face pictures” in claim 2 or “each face picture” of “one face picture” in claim 2 or something else? Thus, claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Claims 3-5 are similar to claim 2 and thus, are rejected with the same rationale as claim 2.
	Claims 11-14 are directed to the system which performs the method of claims 2-5. Claims 11-14 are rejected with the same rationale as claims 2-5.
	For purpose of examination, “each face picture corresponds to one piece of second information” in claims 2-5 and 11-14 is interpreted as “a face picture corresponds to one piece of second information”. Especially, the specification fails to describe what “each face picture” is referring to (e.g. see [0098] of the instant application specification).

	Again Regarding claim 5, claim 5 recites:
The information display method according to claim 1, wherein each piece of first information comprises first type of information in the at least one first messaging program of the K messaging programs; 
the displaying N face pictures and T pieces of first information in response to the second input comprises: 
displaying the icons of the K messaging programs, the N face pictures, and the T pieces of first information in response to the second input; and 
the information display method further comprises: 
receiving a third input that is performed by the user; and 
displaying the T pieces of first information and H pieces of third information in response to the third input, wherein each face picture corresponds to one piece of third information, each piece of third at least one first messaging program, each piece of third information comprises second type of information in the at least one first messaging program of the K messaging programs, and H is a positive integer.

It is not clear to the examiner to which “at least one first messaging program” in claim 5 or parent claim 1 “the at least one first messaging program” in claim 5 is referring. Thus, claim 5 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
For purposes of examination, the “at least one first messaging program” in claim 5 is interpreted as any messaging program of the K messaging program, especially the specification fails to disclose whether the “at least one first messaging program” recited in claim 5 is the same as the “at least first messaging program” recited in its parent claim 1 (specification: [0112]-[0115]&[0162], description on “H pieces of second information”, “at least one first messaging program” and “the at least first messaging program”; [0035], “first” and “second” are used to distinguish between different objects, but are not used to describe a particular sequence of the objects). 

	Regarding claim 8, claim 8 recites:
 	The information display method according to claim 1, wherein the target first information comprises P profile pictures, each profile picture is a profile picture in a first messaging program corresponding to the target first information, and the target first information is information of the T pieces of first information; and 
after the displaying the N face pictures and the T pieces of first information, the information display method further comprises: 
receiving a fourth input that is performed by the user; and 
updating Q profile pictures of the P profile pictures to a target face picture in response to the fourth input, wherein the target face picture is a face picture corresponding to the target first information; 
wherein the P profile pictures are profile pictures of a same user in different messaging programs, P and Q are both positive integers, and Q is equal to 1 or Q is equal to P.


	Claim 17 is similar to claim 8 and thus, is rejected with the same rationale.
	For purpose of examination, the first occurrence of “the target first information” in claims 8 and 17 is interpreted as “a target first information”.

9.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claims 9 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 9, claim 9 is a dependent of claim 1. Claim 9 recites:
The information display method according to claim 1, wherein the displaying N face pictures and T pieces of first information in response to the second input comprises: 
displaying at least one classification control in response to the second input, and classifying display of the N face pictures according to the T pieces of first information, wherein the T pieces of first information correspond to a first classification control of the at least one classification control, and at least two face pictures of the N face pictures correspond to the same first information; and 
the information display method further comprises: 
receiving a fifth input that is performed by the user on a second classification control of the at least one classification control; and 
classifying display of the N face pictures according to R pieces of second information in response 
wherein the R pieces of second information correspond to the second classification control, R and T are both positive integers less than or equal to N, T<N, at least two face pictures of the N face pictures correspond to the same first information, R<N, and at least two face pictures of the N face pictures correspond to the same second information.

Rather than further limit the subject matter of the parent claim 1, the limitation recited in claim 9 is an alternate version of the following limitation recited in claim 1:
displaying N face pictures and T pieces of first information in response to the second input, wherein the N face pictures are face pictures that are of the M face pictures and that correspond to the second input, each piece of first information corresponds to at least one face picture, one piece of first information is information of the user indicated by at least one face picture corresponding to the first information, each piece of first information comprises information in at least one first messaging program of the K messaging programs, M, K, N, and T are all positive integers, and N is less than or equal to M.

Following MPEP on 112(d), the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed. For example, if claim 1 recites the combination of elements A, B, C, and D, a dependent claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements. (see MPEP 608.01(n) Ill.) 
In this case, the limitation in Claim 1 listed above: “displaying N face pictures and T pieces of first information in response to the second input, wherein the N face pictures are face pictures that are of the M face pictures and that correspond to the second input…” is replaced by the limitation recited in claim 9. This interpretation is supported by paragraphs [0140]-[0156] and Fig. 18 of the instant application specification, because none of the T pieces of first information or R pieces of second information used for N face pictures classifications claimed in claim 9, e.g., “school A” to “school C” in [0147] or “Xiamen in Fujian, Shenzhen in Guangdong, and Wuhan in Hubei” in [0154], appeared in Fig. 7 contact information display of N face pictures and T pieces of first information in response to the second input claimed in the parent claim 1. In other words, claim 9 fails to further limit the subject matter of the parent claim 1. Therefore, claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph.
Claim 18 is directed to the system which performs the method of claim 9. Thus, claim 18 is rejected with the same rationale as claim 9.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

					Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-2, 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2014/0101617; hereinafter Yang), and further in view of Kim (US 2008/0176602). 
Regarding claim 1, Yang teaches An information display method, applied to a terminal device (Figs. 14A-F or Figs. 15A-15E & [0141]-[0150], display task recommendation icons and task information), the method comprising: 
receiving a first input that is performed by a user over a first picture (Fig. 14A-14D or Fig. 15D & [0146] & [0148], display task recommendation tray bar 600 upon face recognition and display the task recommendation tray 620 with drag gesture 610 in Fig. 14D or touch the task recommendation icon  602 in Fig. 15D, either the drag or touch is on recommendation bar 600 or icon 602 overlaying on a first picture); 
displaying M face pictures and icons of K messaging programs in response to the first input, wherein the first picture comprises the M face pictures (Fig. 14E or Fig. 15E & [0148], M=4 face pictures 310-340 and  K=4 messaging programs 310-340 displayed in the task recommendation tray 620); 
receiving a second input that is performed by the user (Fig. 14E or Fig. 15E & [0149], any one of 310-340 can be selected, icon 310 is selected as an example; Fig. 8A & [0120], user selects 340 from list 310-340 in Fig. 8A, similar to selecting 310 in Fig. 14E or Fig. 15E, to retrieve messaging program specific contact information like Fig. 8B); and 
displaying N face pictures and T pieces of first information in response to the second input (Fig. 8A to Fig. 8B & [0120], multiple T pieces of first information in Fig. 8B, Amanda Kim profile picture in Fig. 8B is “N face picture”), wherein the N face pictures are face pictures that are of the M face pictures and that correspond to the second input (Figs. 8A-B, Amanda Kim N face picture in Fig. 8B is one of M face pictures 310-340 in Fig. 8A and N face picture display is in response to the second input of selecting 340 in Fig. 8A), each piece of first information corresponds to at least one face picture (Fig. 8B, every piece of T in Fig. 8B corresponds to Amanda Kim N face picture), one piece of first information is information of the user indicated by at least one face picture corresponding to the first information (Fig. 8B, every piece of T first information in Fig. 8B is “information of the user” and the user is indicated by Amanda Kim N face picture in Fig. 8B), each piece of first information comprises information in at least one first messaging program of the K messaging programs, M, K, N, and T are all positive integers, and N is less than or equal to M (Fig. 8B, each piece of T first information is information in first messaging program Facebook in Fig. 8B of the K=4 messaging programs 310-340, M=4, K=4, N=1, T> 1).
Although Yang teaches the first input on the task recommendation tray bar or icon overlaying on the first picture (Fig. 14D or Fig. 15D & [0148]), Yang seems to be silent on “receiving a first input that is performed by a user on a first picture”.  
However, the teachings of Kim can be relied upon for an explicit showing of this limitation.  Kim is directed towards selecting one or more group members from a group picture and mapping an address or contact information of each selected group member for efficient use of the information (see Kim, Abstract).  Specifically, Kim teaches receiving a first input that is performed by a user on a first picture (Fig. 6(b) & [0081]-[0085], user can select one face on a first picture via a first input in [0082], or multiple faces for subjects on the first picture in [0085]) and displaying highlighted M face pictures and icons of K messaging programs in response to the first input (Fig. 6(b) & [0081]-[0085], highlighted M faces can be 1 to 4 via first input in the example of Figs. 6(a)-(c) & [0082] & [0085], K communication items in 87 of Fig. 6(b).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user interface of Yang to include a gesture on a picture to bring up messaging programs in Kim to achieve the claim limitation.  One would be motivated to make such a combination so that 

Regarding claim 2, Yang/Kim teaches The information display method according to claim 1. Yang, in view of Kim, also teaches the limitation wherein the displaying N face pictures and T pieces of first information in response to the second input comprises: 
displaying the icons of the K messaging programs, the N face pictures, and the T pieces of first information in response to the second input (Yang: Figs. 14A-E & [0146] & [0148], display the task recommendation tray bar upon face recognition and display task recommendation tray with drag gesture  610  in Fig. 14D; Kim: Fig. 6(b) & [0082], select subject face to display recommendation items 87; it would be obvious to have implemented gesture triggered display of K messaging programs display in the task recommendation tray like Fig. 14E overlaying contact information in Fig. 8B of Yang, upon recognition of user face profile in Fig. 8B or user input similar to Fig. 6(b) of Kim, i.e., icons of K messaging programs 310-340 like in Fig. 8A overlaying N face pictures and T pieces of first information in Fig. 8B in response to drag gesture 610 in Yang or user input similar to Fig. 6(b) of Kim); and 
the information display method further comprises: 
receiving a third input that is performed by the user (Yang: Fig. 8A & [0119]-[0120], assume second phone messaging program 310 that is different from the first Facebook messaging program 340 is selected via a third input from 310-340 in recommendation tray as discussed above); and 
displaying R pieces of second information in response to the third input, wherein each face picture corresponds to one piece of second information(Yang: Figs. 8A-B, the user profile picture, total R pieces of second information), each piece of second information is information of the user indicated by one face picture, each piece of second information comprises information in at least one second messaging program, the at least one second messaging program is a messaging program of the K messaging programs other than the at least one first messaging program, and R is a positive integer (Similar to Fig. 8B of Yang when messaging program 340 is selected in Fig. 8A in claim 1, except this time different second messaging program like 310 is selected from 310-340 in task recommendation tray).

		Regarding claim 10, claim 10 is directed to the system which performs the method of claim 1. Claim 10 is rejected with the same rationale as claim 1.
		Regarding claim 11, claim 11 is directed to the system which performs the method of claim 2. Claim 11 is rejected with the same rationale as claim 2.

		Regarding claim 19, claim 19 is directed to the product having instructions to perform the method of claim 1. Claim 19 is rejected with the same rationale as claim 1.
		Regarding claim 20, claim 20 is directed to the product having instructions to perform the method of claim 2. Claim 20 is rejected with the same rationale as claim 2.

13.	Claims 3, 4 and 12-13 are rejected under 35 U.S.C. 103  as being unpatentable over Yang/Kim as applied to claims 1, 10 above, and Jung et al. (US 2014/0063053; hereinafter Jung). 
Regarding claim 3, Yang/Kim teaches The information display method according to wherein the displaying N face pictures and T pieces of first information in response to the second input comprises: 
displaying the icons of the K messaging programs, the N face pictures, and the T pieces of first information in response to the second input (Yang: Figs. 14A-E & [0146] & [0148], display the task recommendation tray bar upon face recognition and display task recommendation tray with drag gesture  610  in Fig. 14D; Kim: Fig. 6(b) & [0082], select subject face to display recommendation items 87; it would be obvious to have implemented gesture triggered display of K messaging programs display in the task recommendation tray like Fig. 14E overlaying Fig. 8B in Yang, upon recognition of user face profile in Fig. 8B or user input similar to Fig. 6(b) of Kim, i.e., icons of K messaging programs 310-340 like in Fig. 8A overlaying N face pictures and T pieces of first information in Fig. 8B in response to drag gesture 610 in Yang or user input similar to Fig. 6(b) of Kim).
Yang/Kim does not seem to expressly teach “displaying R pieces of second information in response to a third input, wherein each face picture corresponds to one piece of second information, each piece of second information is information of the user indicated by one face picture, each piece of second information comprises information in at least one second messaging program and information in at least one first messaging program, the at least one second messaging program is a messaging program of the K messaging programs other than the at least one first messaging program, and R is a positive integer”.
However, the teachings of Jung can be relied upon for an explicit showing of this limitation.  Jung is directed towards controlling the display of contact items (see Jung, Abstract).  Jung teaches displaying various contact information along with corresponding messaging program icons (see Jung, Fig. 6).  Jung further teaches receiving a third input that is performed by the user (Fig. 6 & [0144]-[0146], select merged contact item 253 which is equivalent of task recommendation tray in Fig. 14E of Yang that is overlaying Fig. 8B of Yang or items 87 in Fig. 6(b) of Kim as discussed above); and 
displaying R pieces of second information in response to the third input (Fig. 6 & [0146], display R pieces of merged contact information on the right screen, when merged contact item 253 is selected in the left screen), wherein each face picture corresponds to one piece of second information (Fig. 6, face profile of Ally next to text “run run run!” corresponds to second information in Fig. 6), each piece of second information is information of the user indicated by one face picture (Fig. 6, text and icon are second user information, user Ally is indicated by face profile on the right screen of Fig. 6 which can be from photo like in Fig. 13), each piece of second information comprises information in at least one second messaging program and information in at least one first messaging program (Fig. 6, three messaging program information under Ally profile in the right screen of Fig. 6), the at least one second messaging program is a messaging program of the K messaging programs other than the at least one first messaging program, and R is a positive integer (Fig. 6, item showing “ally0326]” is SNS information similar to Facebook in Fig. 8B of Yang, the others two are second messaging programs; [0099], phone, SNS and mail of “same counterpart”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified contact information display in the interface of Yang/Kim with merged contact information display taught by Jung to achieve the claim limitation.  One would be motivated to make such a combination to provide an improved contact management systems so that user can easily view the contact items of the same counterpart at a glance (Jung:[0007]).

Regarding claim 4, Yang/Kim teaches The information display method according to wherein the displaying N face pictures and T pieces of first information in response to the second input comprises: 
displaying the icons of the K messaging programs, the N face pictures, and the T pieces of first information in response to the second input (Yang: Figs. 14A-E & [0146] & [0148], display the task recommendation tray bar upon face recognition and display task recommendation tray with drag gesture  610  in Fig. 14D; Kim: Fig. 6(b) & [0082], select subject face to display recommendation items 87; it would be obvious to have implemented gesture triggered display of K messaging programs display in the task recommendation tray like Fig. 14E overlaying Fig. 8B in Yang, upon recognition of user face profile in Fig. 8B or user input similar to Fig. 6(b) of Kim, i.e., icons of K messaging programs 310-340 in Fig. 8A overlaying N face pictures and T pieces of first information in Fig. 8B in response to drag gesture 610 in Yang or user input similar to Fig. 6(b) of Kim).
Yang/Kim does not seem to expressly teach “displaying N pieces of first information in a first area and displaying R pieces of second information in a second area in response to the third input; wherein each face picture corresponds to one piece of second information, each piece of second information is information of the user indicated by one face picture, each piece of second information comprises information in at least one second messaging program, the at least one second messaging program is a messaging program of the K messaging programs other than the at least one first messaging program, and R is a positive integer”.
However, the teachings of Jung can be relied upon for an explicit showing of this limitation.  Jung is directed towards controlling the display of contact items (see Jung, Abstract).  Jung teaches displaying various contact information along with corresponding messaging program icons (see Jung, Fig. 6). Jung further teaches receiving a third input that is performed by the user (Fig. 7 & [0147], when icon 256 of the merged contact item 253 is equivalent of task recommendation tray in Fig. 14E of Yang that is overlaying Fig. 8B of Yang or items 87 in Fig. 6(b) of Kim as discussed above); and 
displaying N pieces of first information in a first area and displaying R pieces of second information in a second area in response to the third input (Fig. 7, item 255 SNS N pieces of first information which is equivalent to Facebook information in Fig. 8B of Yang; R pieces of second information in item 254 on the right screen of Fig. 7, when icon 256 of the merged contact item 253 is selected on the left screen); 
wherein each face picture corresponds to one piece of second information (Fig. 7, second information item 254 has face profile), each piece of second information is information of the user indicated by one face picture (Fig. 7, item 254), each piece of second information comprises information in at least one second messaging program (Fig. 7, item 254 for mail program), the at least one second messaging program is a messaging program of the K messaging programs other than the at least one first messaging program, and R is a positive integer (Fig. 7, mail item 254 is different from SNS item 255; [0099], phone, SNS and mail).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified contact information display in the interface of Yang/Kim with merged contact information display taught by Jung to achieve the claim limitation.  One would be motivated to make such a combination to provide an improved contact management systems so that user can easily view the contact items of the same counterpart at a glance (Jung:[0007]).

		Regarding claim 12, claim 12 is directed to the system which performs the method of claim 3. Claim 12 is rejected with the same rationale as claim 3.

		Regarding claim 13, claim 13 is directed to the system which performs the method of claim 4. Claim 13 is rejected with the same rationale as claim 4.

14.	Claims 5 and 14 are rejected under 35 U.S.C. 103  as being unpatentable over Yang/Kim as applied to claims 1, 10 above, and further in view of Song et al. (US 2011/0061006; hereinafter Song).
Regarding claim 5, Yang/Kim teaches The information display method according to claim 1.  Yang, in view of Kim, teaches the limitation wherein each piece of first information comprises first type of information in the at least one first messaging program of the K messaging programs (Yang: Figs. 8B,  information of Fig. 8B in Yang can be first type of information of Facebook messaging program);  the displaying N face pictures and T pieces of first information in response to the second input comprises: 
displaying the icons of the K messaging programs, the N face pictures, and the T pieces of first information in response to the second input (Yang: Figs. 14A-E & [0146] & [0148], display the task recommendation tray bar upon face recognition and display task recommendation tray with drag gesture  610  in Fig. 14D; Kim: Fig. 6(b) & [0082], select subject face to display recommendation items 87; it would be obvious to have implemented gesture triggered display of K messaging programs display in the task recommendation tray like Fig. 14E overlaying Fig. 8B in Yang, upon recognition of user face profile in Fig. 8B or user input similar to Fig. 6(b) of Kim, i.e., icons of K messaging programs 310-340 in Fig. 8A overlaying N face pictures and T pieces of first information in Fig. 8B in response to drag gesture 610 in Yang or user input similar to Fig. 6(b) of Kim).
	Yang/Kim does not seem to expressly teach “displaying the T pieces of first information 
	However,  the teachings of Song can be relied upon for an explicit showing of this limitation. Song is directed towards displaying registration or contact information corresponding to multiple messaging programs provided by websites (see Song, Abstract & Fig. 6A). Song teaches interactive contact information interface to display additional information upon user selection (Fig. 6C to Fig. 6D).  Song further teaches the limitation receiving a third input that is performed by the user (Fig. 6C & [0126], user input on a selected contact item 620 which is equivalent of Fig. 8B of Yang); and displaying the T pieces of first information and H pieces of third information in response to the third input (Figs. 6C-6D & [0126], T pieces of first information displayed in 620 of Fig. 6C is still displayed in 620 of Fig. 6D, however Fig. 6D has H additional detailed user information displayed for messaging program NAVER; [0109], registration to different website or messaging program like NAVER, Yahoo), wherein each face picture corresponds to one piece of third information, each piece of third information is information of the user indicated by one face picture(Fig. 6D, all information in 620 of Fig. 6D corresponds to Jane2 profile face, including H additional user information from user input in [0126]), each piece of third information comprises information in at least one first messaging program (Fig. 6D & [0126], H additional third information are information for NAVER program), each piece of third information comprises second type of information in the at least one first messaging program of the K messaging programs, and H is a positive integer (Fig. 6D & [0126], additional third information are second type of information for NAVER first program that is not in 620 of Fig. 6C which are first type of information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified contact information display in the interface of Yang/Kim with interactive contact information display taught by Song to achieve the claim limitation.  One would be motivated to make such a combination to provide an improved contact management systems and interfaces for accessing detailed contact information from various applications (Song: Figs. 6C-D & [0126]).

		Regarding claim 14, claim 14 is directed to the system which performs the method of claim 5. Claim 14 is rejected with the same rationale as claim 5.

15.	Claims 6-7, 15-16 are rejected under 35 U.S.C. 103  as being unpatentable over Yang/Kim as applied to claims 1, 10 above, and further in view of Li et al. (US 2014/0157290; hereinafter Li) and Gray (US 9798443).
Regarding claim 6, Yang/Kim teaches The information display method according to claim 1. Yang/Kim teaches the displaying N face pictures and T pieces of first information in response to the second input as discussed in claim 1 above.
Yang/Kim does not seem to expressly teach the limitation wherein the second input comprises a first sub-input and a second sub-input.

However, the teachings of Li can be relied upon for an explicit showing of this limitation.  Li is directed towards displaying contact information based on trigger instruction from user selection of an avatar that represents a contact person and a network application (see Li, Abstract).   The selection of an avatar from a plurality of wherein the second input comprises a first sub-input and a second sub-input ([0043]-[0044], drag avatar, which can be a face picture that represents a user, to a network application icon among a plurality of network application icons displayed in a floating window, i.e., a first sub-input  and release the avatar on the network icon, i.e., a second sub-input) and display a particular contact information based on the selected face picture and the selected network application icon like Facebook in Fig. 8A of Yang (Li: [0043]-[0044], more in Figs. 1-4 & [0040]-[0041]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact information user interface of Yang/Kim to include easy-to-switch application-specific user contact interface in Li to achieve the claim limitation.  One would be motivated to make such a combination so that user can view different application-specific user contact interface intuitively by an easy to use switch operation (Li: [0005], simultaneous display of user application and contact information; [0043]-[0044], drag a user avatar from M avatars or faces to one of K network app icons displayed in a floating window; Yang: Figs. 8A-B & [0120], contact information display; Kim: Fig. 6B, selected N faces and K messaging applications display).
		Accordingly, Yang/Kim/Li teaches when a target interface displays the M face pictures and the icons of the K messaging programs, display of the target interface to display of an interface comprising the N face pictures and the T pieces of first information (Li: [0043] & [0008]-[0009], access a certain contact interface showing first information of a certain network application based on user selection of a contact avatar from M target network/messaging application icon from K messaging application icons; more in Figs. 1-4; Yang: Fig. 8B, shows a sample N face pictures and T pieces of first information that is pointed to but not shown in the contact interface of Li).
		Yang/Kim/Li does not seem to expressly teach the amount of information display of a selected user messaging program depends on the first sub-input and the second sub-input in the limitation “when a target interface displays the M face pictures and the icons of the K messaging programs, displaying a sub-interface comprising the T pieces of first information on the target interface in response to the first sub-input; and updating display of the target interface and the sub-interface to display of an interface comprising the N face pictures and the T pieces of first information in response to the second sub-input”.
However, the teachings of Gray can be relied upon for an explicit showing of this limitation.  Gray is directed towards animated and gradual information display of user interest based on user input (see Gray, Abstract). Users can peek into a selected application content without launching the application (Figs. 3A-C). Specifically, Gray teaches the amount of information display of a selected user messaging program depends on the first sub-input and the second sub-input (Fig. 6; Figs. 3A-C & [col 6, line 5-67], when messaging program “mail” is selected from a plurality of programs in Fig. 2A via a drag, the first sub-input of the drag gesture trigger the display of T pieces of information, while the second sub-input, i.e., where the drag gesture is released determines if all the information related to the selected messaging program “mail” will be displayed or limited amount in Fig. 3A-3B or full screen in Fig. 3C).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the contact information One would be motivated to make such a combination so that user can view different amount of a selected messaging application information based on where the gesture is released to reflect user interest of the information (Gray: Figs. 3A-C). 
Accordingly, Yang/Kim/Li in view of Gray teaches the limitation when a target interface displays the M face pictures and the icons of the K messaging programs, displaying a sub-interface comprising the T pieces of first information on the target interface in response to the first sub-input; and updating display of the target interface and the sub-interface to display of an interface comprising the N face pictures and the T pieces of first information in response to the second sub-input (Gray: Figs. 3A-C, the amount of messaging application information display depends on the amount of a user input; Yang: Fig. 8B, display T pieces first information and N face pictures; Li: [0043]-[0044], access a certain contact interface showing first information of a certain network application based on user selection of a contact avatar from M avatars/faces and target network/messaging application icon from K messaging application icons; display T pieces first information before display N face pictures in the contact information interface of Yang/Kim/Li/Gray).

	Regarding claim 7, Yang/Kim/Li/Gray teaches The information display method according to claim 6. 	For reasons and motivations cited and discussed in claim 6,  Li, in view of Yang, teaches the limitation wherein the first sub-input is an input for dragging the N face pictures to an icon of a target messaging program ([0043]-[0044], drag avatar, which can be a face picture that represents a user, to a network application icon among a plurality of network the target messaging program is a messaging program of the at least one first messaging program ([0003]-[0004], target messaging program is one of network applications, e.g., Instant Messenger or IM, blogs, micro-blogs in social network; [0044], network/messaging apps in floating window), and each piece of first information is information in the target messaging program ([0008]-[0009], display interface information of a contact based on search result of selected user avatar and selected target network/messaging application, which can be information like Fig. 8B of Yang, more in [0065]-[0071]; [0043], access a certain contact interface showing first information of a certain network application based on user selection of a contact avatar and target network/messaging application icon; more in Figs. 1-4 & [0040]-[0041] where trigger instruction comprises contact identifier and network/messaging application information); wherein when different first sub-inputs correspond to different target messaging programs ([0043], when different user avatar is dragged to different network/messaging application icon in a floating window, display different user-and-application-specific contact interface showing result from corresponding search in [0008]-[0009]; more in Figs. 1-4), each piece of first information is information in different target messaging programs ([0043], when different user avatar is dragged to different network/messaging application icon in a floating window, display different user-and-application-specific contact interface showing result from corresponding search in [0008]-[0009], which can be like Fig. 8B of Yang; more in Figs. 1-4).

		Regarding claim 15, claim 15 is directed to the system which performs the method of claim 6. Claim 15 is rejected with the same rationale as claim 6.
		Regarding claim 16, claim 16 is directed to the system which performs the method of claim 7. Claim 16 is rejected with the same rationale as claim 7.

16.	Claims 8, 17 are rejected under 35 U.S.C. 103  as being unpatentable over Yang/Kim as applied to claims 1, 10 above, and further in view of Liang (US 2016/0062611) and Jung et al. (US 2014/0063053; hereinafter Jung) . 
Regarding claim 8, Yang/Kim teaches The information display method according to claim 1.  Yang/Kim does not seem to expressly teach the limitation wherein the target first information comprises P profile pictures, each profile picture is a profile picture in a first messaging program corresponding to the target first information, and the target first information is information of the T pieces of first information; and after the displaying the N face pictures and the T pieces of first information, the information display method further comprises: receiving a fourth input that is performed by the user; and updating Q profile pictures of the P profile pictures to a target face picture in response to the fourth input, wherein the target face picture is a face picture corresponding to the target first information; 
However, the teachings of Liang can be relied upon for an explicit showing of this limitation.  Liang is directed towards activating an application using a selected image via a user input and displaying the selected image and the activated application to overlap with each other (see Liang, Abstract). In Liang, users can drag and drop an image into a target such as a phonebook contact list to set the image in a floating state (Fig. 14A & [0132] & [0135]). Liang further teaches the limitation wherein the target first information comprises P profile pictures (Fig. 19B & [0245], avatar images 1980-1995 for contact items 1950-1970 are P profile pictures, before the avatar images are replaced by 1910-1930 in Fig. 19A, the target first information is phonebook contact information 1910-1930 as an example, similar target first information can be for K messaging programs shown in Fig. 8A of Yang, as indicated by programs in 1560 in Fig. 15B  & Fig. 16B of Liang), each profile picture is a profile picture in a first messaging program corresponding to the target first information (Fig. 19B, each avatar image in 1980-1995 before being replaced by 1910-1930 in Fig. 19A is and the target first information is information of the T pieces of first information (Fig. 19B, the target first information is information of T pieces phonebook contact information 1910-1930 as an example, similar target first information can be for K messaging programs shown in Fig. 8A of Yang, as indicated in 1560 in Fig. 15B  & Fig. 16B of Liang); and 
after the displaying the N face pictures and the T pieces of first information (Fig. 19B), the information display method further comprises: 
receiving a fourth input that is performed by the user (Fig. 19B & [0245], user input to replace one or more Q avatar profile pictures of the P avatar profile pictures 1980-1995 with face images 1910-1930 in Fig. 19A); and 
updating Q profile pictures of the P profile pictures to a target face picture in response to the fourth input (Fig. 19B & [0245], avatar profile pictures 1980-1995 show updated Q profile pictures after the original avatar profile pictures (though not shown) for contact item 1950-1970 are updated with face images 1910-1930 in Fig. 19A), wherein the target face picture is a face picture corresponding to the target first information (Fig. 19B & [0245], the original avatar profile pictures 1980-1995 (though not shown) for contact item 1950-1970 before being replaced by face images 1910-1930, face images 1910-1930 are face pictures corresponding to the target first information. Note: see 112(b) for interpretation of “the target first information”); 
wherein … P and Q are both positive integers, and Q is equal to 1 or Q is equal to P (Fig. 19B, Q can be 1-3 and P=3 in this example).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified contact item information display of Yang/Kim to include the display of contact faces selected from the first picture . One would be motivated to make such a combination to provide an intuitive and contextually-related contact information display to the users and to perform other related operations like updating user profiles in phonebook easily (Liang: Figs. 19B & [0245]; [0132] & [0135] & [0172], display selected image in a floating state and perform other operations).
Yang/Kim/Liang seems to be silent on the P profile pictures are profile pictures of a same user in different messaging programs in the limitation “wherein the P profile pictures are profile pictures of a same user in different messaging programs, P and Q are both positive integers, and Q is equal to 1 or Q is equal to P”.
However, the teachings of Jung can be relied upon for an explicit showing of this limitation.  Jung is directed towards controlling the display of contact items (see Jung, Abstract).  Jung teaches displaying various contact information along with corresponding messaging program icons (see Jung, Fig. 6). Jung further teaches the limitation wherein the P profile pictures are profile pictures of a same user in different messaging programs (Fig. 6, same user Ally can have different messaging program accounts; Fig. 9, P = 3 profile pictures can be for the same user Ally in Fig. 6; Fig. 13 & [0020] & [0169]-[0173], contact items can be extracted based on face pictures,  profile pictures in contact items can be human faces).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified contact information display in the interface of Yang/Kim/Liang with merged contact information display taught by Jung to achieve the claim limitation.  One would be motivated to make such a combination to provide an improved contact management systems so that user can easily view the contact items of the same counterpart user at a glance (Jung:[0007], 

		Regarding claim 17, claim 17 is directed to the system which performs the method of claim 8. Claim 17 is rejected with the same rationale as claim 8.

17.	Claims 9, 18 are rejected under 35 U.S.C. 103  as being unpatentable over Yang/Kim as applied to claims 1, 10 above, and further in view of Desmond et al. (US 2014/0181089; hereinafter Desmond).
	Regarding claim 9, Yang/Kim teaches The information display method according to claim 1. Yang/Kim teaches to detect human faces in a picture and search related user information using detected faces (Kim: Fig. 6B & [0085] & [0044], map selected faces to user addresses and other information from a phonebook;  Yang: Figs. 5B-C & [0084], extract name and other information of a person appearing in the image). Yang/Kim does not seem to expressly teach the limitation wherein the displaying N face pictures and T pieces of first information in response to the second input comprises: displaying at least one classification control in response to the second input, and classifying display of the N face pictures according to the T pieces of first information, wherein the T pieces of first information correspond to a first classification control of the at least one classification control, and at least two face pictures of the N face pictures correspond to the same first information; and the information display method further comprises: receiving a fifth input that is performed by the user on a second classification control of the at least one classification control; and classifying display of the N face pictures according to R pieces of second information in response to the fifth input; wherein the R pieces of second information correspond to the second classification control, R and T are both positive integers less than or equal to N, T<N, at least two face pictures of the N face pictures 
	However, the teachings of Desmond can be relied upon for an explicit showing of this limitation.  Desmond is directed towards managing digital files including images via tags or other metadata from face recognitions (see Desmond, Abstract, [0102] & [0155] & [0177]).  In Desmond, users can search or classify the digital files based on the metadata (see Desmond, Fig. 32). Specifically, Desmond teaches the limitation wherein the displaying N face pictures and T pieces of first information in response to the second input comprises (Fig. 32 & [0176]): 
displaying at least one classification control in response to the second input (Fig. 32 & [0176], user select “People” 1401 via part of the second input, this is consistent with [0059]-[0061] of the instant application specification where the second input is a multi-step-input; [0077] & Figs. 6-7, system of Desmond stores thumbnail photos of all the people in the system with information extracted from user tags on the pictures or using face recognition technique in [0102] & [0155] & [0177]; display classification controls via drop-down menu 1402 and other GUI element in Fig. 32 including: sorting faces in the orders of  Newest to Oldest, Oldest to Newest, Alphabetical (A-Z), Alphabetical (Z-A), Age of people, along with adjustable number of people per display page), and classifying display of the N face pictures according to the T pieces of first information (Fig. 32 & [0176], user can use “Fast Search 1450” and “Apply Filter” to select N face pictures and display the N face pictures based on T pieces of first information such as people names in A-Z Alphabetical order or “Newest to Oldest” and adjustable number of people per page, e.g., 20, 50 or 100), wherein the T pieces of first information correspond to a first classification control of the at least one classification control (Fig. 32 & [0176], first information such as people names in A-Z Alphabetical order or “Newest to Oldest” and adjustable number of people per page, e.g., 20, 50 or 100 correspond to a first classification control), and at least two face pictures of the N face pictures correspond to the same first information (Fig. 32 & [0176], 4 face pictures displayed correspond to the same first information in the example); and  the information display method further comprises: 
receiving a fifth input that is performed by the user on a second classification control of the at least one classification control (Fig. 32 & [0176], user select “Age” as a second classification control via a fifth input,  keep items per page and “Fast Search” or “Apply Filter” value the same); and 
classifying display of the N face pictures according to R pieces of second information in response to the fifth input (Fig. 32 & [0176], N face pictures will be displayed according to R pieces of second information corresponding to “Age” sort criteria, in response to the fifth input); 
wherein the R pieces of second information correspond to the second classification control (Fig. 32 & [0176], R pieces of second information correspond to the second classification control of “Age” and “item per page”), R and T are both positive integers less than or equal to N, T<N (Fig. 32 & [0176], R and T can be both 1 if all N face pictures can be displayed in one page; R and T can be > 1 if N > 20, e.g., N=30, the first 20 of “Newest to Oldest” in page 1 and the second 10 of “Newest to Oldest” in page 2 as T pieces of first information), at least two face pictures of the N face pictures correspond to the same first information (Fig. 32 & [0176], 4 is shown in Fig. 32 as an example), R<N (Fig. 32, assume N=30, R=2, e.g. the first 20 of people , and at least two face pictures of the N face pictures correspond to the same second information (Fig. 32, 4 faces are shown in the example of Fig. 32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included “people” list view displayed according to user preferred order taught by Desmond in the interface of Yang/Kim to achieve the claim limitation.  One would be motivated to make such a combination to provide additional categorical information on individuals appeared in one or more pictures of user interests (Desmond: Fig. 32 & [0176]-[0177], people list in different orders; [0102] & [0155] & [0177], information of persons appeared in the pictures extracted from user tags on the pictures or face recognition technique).

		Regarding claim 18, claim 18 is directed to the system which performs the method of claim 9. Claim 18 is rejected with the same rationale as claim 9.



Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Smith(US 2005/0091272) Fig. 5 & Fig. 8, interactive contact information display. 
Hsu (US20090268888)  Figs. 2C-D
Freeman (US10691314) Figs. 2C-D
Kang (US20160011737) Figs. 7B, Figs. 8A
Dandekar(US10552471) Fig. 2
Sundstrom (US20150213305) Fig. 2, Fig. 4
Yu(US9912870) Figs. 5B-C
Lee (US20110256907) Fig. 4
Yoo (US 20150178553) Fig. 4B

	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/JAIME  DUCKWORTH/
Examiner, Art Unit 2179

/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179